                                                           Case 2:20-cv-02291-DOC-KES Document 53-1 Filed 04/06/20 Page 1 of 3 Page ID #:673




                                                                              1
                                                                              2
                                                                              3
                                                                              4
                                                                              5
                                                                              6
                                                                              7
                                                                              8                       UNITED STATES DISTRICT COURT
                                                                              9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                             10
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  LA ALLIANCE FOR HUMAN                      Case No. 2:20-cv-02291 DOC-KES
                                                                             11   RIGHTS, an unincorporated
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                                  association, JOSEPH BURK,
                                                                             12
                                         LOS ANGELES, CA 90025




                                                                                  HARRY TASHDJIAN, KARYN                     (PROPOSED) ORDER RE:
                                                                                  PINSKY, CHARLES MALOW,                     REQUEST FOR STATUS
                                                                             13   CHARLES VAN SCOY, GEORGE                   REPORT
                                                                                  FREM, GARY WHITTER, and
                                                                             14   LEANDRO SUAREZ, individuals,               Date: N/A
                                                                                                                             Time: N/A
                                                                             15                       Plaintiffs,            Ctrm: N/A
                                                                             16          v.
                                                                             17   CITY OF LOS ANGELES, a
                                                                                  municipal entity; COUNTY OF LOS
                                                                             18   ANGELES, a municipal entity; and
                                                                                  DOES 1 through 200 inclusive,
                                                                             19
                                                                                                      Defendants.
                                                                             20
                                                                             21
                                                                             22         Having reviewed the requests submitted by Plaintiffs, and all oral
                                                                             23   argument thereon if any, there court finds good cause and hereby orders:
                                                                             24         The City and County, jointly or separately, shall submit a status report on
                                                                             25   or before [April 10, 2020] [_________________] addressing the following
                                                                             26   questions:
                                                                             27
                                                                             28
                                                                                                                    1
                                                                                                        STATUS CONFERENCE REPORT
                                                           Case 2:20-cv-02291-DOC-KES Document 53-1 Filed 04/06/20 Page 2 of 3 Page ID #:674




                                                                              1
                                                                              2   1. What is the timeline for opening the remaining 16 recreational centers?
                                                                              3   2. With the distance requirements in mind, what is the updated estimated bed
                                                                              4      count that will be provided in:
                                                                              5         a. The second round of 13 recreational shelters?
                                                                              6         b. The remaining 16 recreational shelters?
                                                                              7   3. What plans do the City and County have in place to make up the additional
                                                                              8      beds that now cannot be included in the recreational centers?
                                                                              9   4. In conducting the initial intake for emergency shelter placement, what
                                                                             10      number of persons were symptomatic?
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11         a. Where, if anywhere, have such persons been placed?
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12         b. What number, if any, have declined voluntary isolation and what
                                         LOS ANGELES, CA 90025




                                                                             13            measures were taken in response, if any?
                                                                             14   5. How many hotel/motel rooms have been purchased, leased, or otherwise
                                                                             15      reserved that will be specifically provided to the 4,000 most vulnerable
                                                                             16      homeless Angelenos, as identified by LAHSA?
                                                                             17         a. If less than the 4,000 identified, what is the reason for delay? And
                                                                             18            what alternative provisions have been made to isolate these
                                                                             19            individuals who present a strong vector of susceptibility to this
                                                                             20            disease?
                                                                             21   6. What, if any, efforts or arrangements have been made to provide services
                                                                             22      (including mental health and drug rehabilitation counseling) to those who
                                                                             23      are being isolated?
                                                                             24   7. What, if any, efforts have been made specifically to decrease the density of
                                                                             25      the Skid Row population?
                                                                             26   8. What methods are being utilized to ensure all hygiene centers and stations
                                                                             27      are maintained?
                                                                             28
                                                                                                                   2
                                                                                                       STATUS CONFERENCE REPORT
                                                           Case 2:20-cv-02291-DOC-KES Document 53-1 Filed 04/06/20 Page 3 of 3 Page ID #:675




                                                                              1      9. What methods are being utilized to ensure homeless individuals are aware
                                                                              2         of the centers’ and stations’ presence and manner of use?
                                                                              3      10.What methods are being utilized to ensure the restrooms are not used as
                                                                              4         bastions for criminal activity, but rather for their intended use?
                                                                              5      11.What measures have the City and County taken to site and plan for
                                                                              6         permanent and interim solutions, so that when the emergency sheltering
                                                                              7         options in recreational centers and hotels and motels conclude, homeless
                                                                              8         Angelenos will not simply be turned back to the streets to be yet again
                                                                              9         subject to the COVID-19 virus and other health risks?
                                                                             10      12.What measures have the City and County taken, if any, to secure LifeArk
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11         modular buildings or other large-scale options are utilized as a significant
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12         solution to this crisis?
                                         LOS ANGELES, CA 90025




                                                                             13      13.What measures, if any, have the City and County taken to secure the
                                                                             14         offered Salvation Army sites as temporary, interim, or permanent shelter
                                                                             15         locations?
                                                                             16      14.What sites currently exist within the County and City that are government-
                                                                             17         owned or easily acquirable that could support permanent or interim low-
                                                                             18         cost immediate solutions?
                                                                             19
                                                                             20   [Furthermore, the Court ORDERS weekly updates on each of the above
                                                                             21   enumerated issues to the extent any have changed from the previous report.]
                                                                             22
                                                                             23
                                                                                  Dated: April 6, 2020
                                                                             24                                           Hon. David O. Carter
                                                                                                                          United States District Court Judge
                                                                             25
                                                                             26
                                                                             27
                                                                             28
                                                                                                                     3
                                                                                                         STATUS CONFERENCE REPORT
